329 F.2d 67
Myrtie HOPKINS, Plaintiff-Appellantv.Condon WASSON, Robert Hamilton, Joe Ledford, J. A. Ware, JoeHarris and LesterHaney, Defendants-Appellees.
No. 15406.
United States Court of Appeals Sixth Circuit.
Feb. 25, 1964.

John S. Wrinkle, Chattanooga, Tenn., for appellant.
James F. Corn and James G. Nave, County Atty. for Bradley County, Cleveland, Tenn., for appellees.
Before WEICK, Chief Judge, O'SULLIVAN, Circuit Judge, and McALLISTER, Senior Circuit Judge.

ORDER.

1
Plaintiff-Appellant, Myrtie Hopkins, brought this suit against defendants-appellees, who were respectively the principal of the Bradley County, Tennessee, High School and members of the county board of education.  Plaintiff was a teacher in the county high school, but in 1960 her employment was terminated by the board of education.  In a diversity action, she charged, in the first count of her complaint, that defendants had, by terminating her employment and by the utterance of certain slanderous statements, deprived her of civil rights.  She relies on Title 42 U.S.C.A. 1981-1988, as support for such cause of action.  She does not claim that termination of her services violated any contractual or statutory right to be retained as a teacher.


2
In her second count, she charged defendants with common law slander.  The District Court granted defendants' motion for summary judgment as to Count I.  The case was tried to a jury under the slander charges in Count II.  The jury returned a verdict for defendants.


3
Plaintiff's principal claim of error is the District Judge's holding that Count I did not state a cause of action for deprivation of civil rights.  We affirm this holding upon the District Judge's Memorandum disposing of defendants' motion for summary judgment.


4
Further, we find no reversible error in the District Judge's refusal to order that plaintiff be furnished a transcript of the trial proceedings at government expense.  227 F.Supp. 278.  We likewise find no merit in other claims of error by plaintiff-appellant.


5
Judgment affirmed.